PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/527,860
Filing Date: 18 May 2017
Appellant(s): NESTEC S.A.



__________________
Jian Jiang
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed March 16, 2022 appealing from the Office action mailed October 29, 2021.
STATUS OF CLAIMS

Appellant’s Appeal Brief filed March 16, 2022 is acknowledged.
Claims 1-4, 6-9 and 11-15 are pending.
Claims 5, 10 and 16-18 are cancelled.
Claims 11-15 are withdrawn.
Claims 1-4 and 6-9 as filed on September 22, 2021 are rejected.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated October 29, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claims 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Breuille et al. (WO 2013/057230, published April 25, 2013, of record) as evidenced by Wikipedia “Human body weight,” last edited February 8, 2019, of record, and as evidenced by Schmitt et al. (EP 1,839,492, Application No. 06006295.7, of record) in view of DeWille et al. (US 6,475,539, published November 5, 2002, of record); Tuinier et al. “Electrosorption of pectin onto casein micelles,” Biomacromolecules 3:632-638, 2002, of record, as evidenced by Alcantar (US 2019/0309258, of record) and as evidenced by Monte (US 6,423,354, of record); and Bovetto et al. (WO 2007/110411, published October 4, 2007, and claiming priority to EP 06006295.7, of record) as evidenced by Wikipedia “Gum arabic,” last edited October 8, 2019, of record.

(2) Response to Argument
C1.  The skilled artisan would not have combined the references to arrive at the claimed method
	Appellant emphatically states that the references fail to teach “forming electrostatic complexes of the whey protein micelles and pectin” and that the references fail to teach “whey protein micelles at a pH between 2.5 and 3.5” (Brief, pages 7-8).  Appellant summarizes DeWille as merely using whey protein and merely disclosing mixing (Brief, pages 8-9).  Appellant states there is no reason to modify Breuille in view of DeWille because Breuille discloses the whey protein micelles are physically stable in dispersion and because there is no guidance to somehow change the processing procedures of Breuille (Brief, page 9 citing Brueille, page 5, lines 1-7).
Appellant’s arguments remain unpersuasive for all of the reasons of record and for at least the following reasons.  The pectin stabilizing system of DeWille is disclosed by DeWille to be necessary because acidification of traditional enteral formulas leads to protein precipitation, phase separation and the formation of non-dispersible sediments (DeWille, column 1, lines 40-52).  Proteins precipitate at the isoelectric point thereof (DeWille, column 4, lines 28-36).  Assuming, arguendo, that the whey protein micelles of Breuille are always stable in any dispersion or formulation, the pectin stabilizing system of DeWille is also disclosed to ensure smooth mouthfeel and to help control the viscosity of enteral formulas (DeWille, column 12, lines 30-45).  It is reasonable to conclude the skilled artisan would be motivated to formulate the whey protein micelles of Breuille in order to attain such desirable properties for the administration thereof.  However, it is not reasonable to conclude that the whey protein micelles of Breuille are always stable because Bovetto teaches the whey protein micelles will sediment upon acidification (page 30, lines 4-7):

    PNG
    media_image2.png
    151
    851
    media_image2.png
    Greyscale

The pH at which spontaneous sedimentation may occur is consistent with the isoelectrical pH of the micelles (page 14, lines 16-29; Figure 1) as illustrated in Figure 6:

    PNG
    media_image3.png
    554
    689
    media_image3.png
    Greyscale

Therefore, the combined teachings of the prior art suggest the skilled artisan would be motivated to formulate the whey protein micelles of Breuille with a stabilizing system in order to prevent such undesirable sedimentation upon acidification consistent with the teachings of DeWille and consistent with the rationale articulated in the rejection.
	To the extent that Appellant argues the skilled artisan could not change the processing procedures of Breuille to achieve electrostatically coated micelles, the rejections of record further rely upon Tuinier and on Bovetto to render such obvious.  Tuinier and Bovetto independently teach all that is required to coat the surface of micelles with pectin or more broadly with a polysaccharide is to mix the two together under circumscribed pH conditions.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

	Appellant summarizes the mere disclosures of Tuinier and of Bovetto (Brief, pages 9-10) and states the rejection is hindsight because one would not have been motivated to modify Brueille to somehow add pectin and then to adjust the pH between 2.5 and 3.5 (Brief, page 10).  To the contrary, Appellant states the “skilled artisan would at most be led to add pectin to the composition of Breuille and then adjust the pH between 3.8 and 4.5 so the WPM can be positively charged and the pectin can be negatively charged in order to form electrostatic complexes” (Brief, page 10).  Appellant further states the Examiner admits pectin has a negative charge above 3.5 (Brief, page 10 citing Monte).  Appellant summarizes the other secondary and evidentiary references and reiterates the allegation that the rejection is hindsight (Brief, pages 10-11).
	To the extent that Appellant appears to admit that the skilled artisan would be motivated to add pectin and then to adjust the pH, the Examiner concurs.  To the extent that Appellant appears to suggest a pH between 3.8 and 4.5 is different from the claimed pH between 2.5 and 3.5, the Examiner cannot concur because a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  See MPEP 2144.05.  The Examiner also cannot concur because there is extensive evidence of record demonstrating pectin electrosorption at a pH below 5.0 (e.g., Tunier, abstract) such as at a pH of 3.2 (e.g., Tunier, page 636, Figure 5 and rhc) and there is extensive evidence of record demonstrating protein micelles inclusive of whey protein micelles are positively charged at a pH below about 5 (e.g., Bovetto, page 14, line 16 through page 15, line 3, Figure 6 (reproduced supra)) such as at a pH of 3 (e.g., Bovetto, Example 18).  Because the instantly claimed range falls within the pH ranges rendered obvious by the combined teachings of the prior art, a prima facie obviousness exists.  See MPEP 2144.05.  
To the extent that Appellant argues the Examiner admits pectin has a negative charge above 3.5, such is consistent with the teaching of Tunier of pectin electrosorption at a pH below 5.0 such as at a pH of 3.2.   

C2.  The experimental examples within the specification demonstrate criticality and unexpected results with respect to the weight ratio of the whey protein micelles (WPM) to the pectin

Appellant cites to Figures 2-4 of the specification and to Figure 5 of the Declaration filed May 24, 2019 (and re-filed on September 8, 2020) and concludes it is crucial to control the weight ratio between 10:1 and 1:1 (Brief, page 13).
Appellant’s proffered data remain unpersuasive for all of the reasons of record and for at least the following reasons.  
Appellant’s citation to the specification at page 7, lines 10-26 (Brief, page 12, footnote 23) drawn to ratios of 30:1 and 0.8:1 evidences the claimed range is not critical because the claimed range presumably achieves the same results as the broader range.  Furthermore, this passage suggests excessive relative amounts of pectin yield compositions which become unacceptably viscous.  This is important because viscosity is also a concern of DeWille.  
Appellant’s citation to the specification at pages 16-18, Example 1 (Brief, page 12, footnote 24) drawn to ratios of 10:1, 4:1 and 1:1 does not evidence the criticality of the claimed range because all of these ratios fall within the claimed range.  See MPEP 716.02(d).  Furthermore, Example 1 is drawn to exactly the kind of electrostatic study rendered obvious by the combined teachings of the prior art. 
Appellant’s citation to Figures 2 and 3 (Brief, pages 12-13) drawn to ratios of 10:1, 4:1 and 1:1 does not evidence the criticality of the claimed range.  Appellant’s conclusion that it is crucial to control the weight ratio to control the particle size is acknowledged but not found persuasive because there is no particle size limitation in the rejected claims, because the claimed ratios fall squarely within the ratios rendered obvious by the combined teachings of the prior art (e.g., DeWille and Bovetto) and because viscosity is also a concern of DeWille.
Appellant’s citation to Figure 4 (Brief, pages 13-14) as evidencing higher plasma amino acids at a time period between 210 and 270 minutes is acknowledged but not found persuasive because there is no evidence of record suggesting the difference between the substantially overlapping curves is of any statistical or practical significance.  A cursory comparison of Figure 4 to the Figures in Breuille drawn to plasma amino acid concentrations suggests significant uncertainty within similar measurements.
Appellant’s citation to Figure 5 (Brief, pages 14-15) as evidencing a more sustained amino acid absorption in the presence of pectin is acknowledged but not found persuasive because it is known in the art in view of at least Lambers et al. “Fast and slow proteins:  modulation of the gastric behavior of whey and casein in vitro,” IDS reference filed May 19, 2017 that “combinations of whey proteins or why protein aggregates and polysaccharides displayed an altered behavior under simulated gastric conditions” (abstract).  Zhang et al. “Intragastric gelation of whey protein-pectin alters the digestibility of whey protein during in vitro pepsin digestion,” IDS reference filed March 8, 2021 also evidences co-administration of whey protein with pectin alters / slows digestion (e.g., abstract).  Expected results are evidence of obviousness.  Therefore, the Examiner maintains Appellant’s proffered evidence does not outweigh the evidence of prima facie obviousness.

D.  The obviousness rejection of claim 6 should be reversed
	Appellant cites to section C of the Brief, re-iterates that claim 1 is not obvious and concludes that the additional feature of claim 6 is even further distinguished from the cited references (Brief, page 16).
	This is not found persuasive because Appellant has failed to articulate a reason as to why it would not have been obvious to sterilize / heat treat the compositions rendered obvious by the combined teachings of the prior art in order to kill microorganisms as set forth in the rejection.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ALISSA PROSSER/Examiner, Art Unit 1619                                                                                                                                                                                                        

Conferees:
/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619

                                                                                                                                                                                                      /BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.